



Exhibit 10.1




KEY ENERGY SERVICES, INC.
AMENDED AND RESTATED
2014 EQUITY AND CASH INCENTIVE PLAN


1.Purpose; Eligibility.


1.1    General Purpose. The name of this plan is the Key Energy Services, Inc.
Amended and Restated 2014 Equity and Cash Incentive Plan (this “Plan”). The
purpose of this Plan is to enable Key Energy Services, Inc., a Maryland
corporation (the “Company”), and any Affiliate to obtain and retain the services
of the types of Employees, Consultants and Directors who will contribute to the
Company’s long range success and to provide incentives that are linked directly
to increases in share value which will inure to the benefit of all stockholders
of the Company.


1.2    Plan History. This Plan was previously established as a successor to the
Company’s 2012 Equity Cash and Incentive Plan (the “2012 Plan” ), the 2009
Equity Cash and Incentive Plan (the “2009 Plan” ) and the 2007 Equity Cash and
Incentive Plan (the “2007 Plan”, collectively with the 2012 Plan and the 2009
Plan, the “Prior Plans”). The Prior Plans were merged with and into this Plan
effective as of May 15, 2014 (the “Original Effective Date”), and no additional
grants shall be made thereafter under the Prior Plans. Outstanding awards under
the Prior Plans continued in effect according to their terms as in effect before
the merger of the Prior Plans into this Plan (subject to such amendments as the
Administrator deemed appropriate, consistent with the Prior Plans, as
applicable), and the shares with respect to outstanding grants under the Prior
Plans were issued or transferred under this Plan. Shares that remained available
under the Prior Plans were canceled as of May 15, 2014 and not rolled over into
this Plan’s share reserve.


This Plan is being amended and restated as of the new Effective Date to include
a Bonus Stock award and to modify certain administrative provisions.
1.3    Eligible Award Recipients. The persons eligible to receive Awards are
Employees, Consultants and Directors of the Company and its Affiliates.


1.4    Available Awards. Available Awards include the following: (a) Incentive
Stock Options, (b) Nonstatutory Stock Options, (c) Restricted Awards,
(d) Performance Compensation Awards, (e) Stock Appreciation Rights, (f)
Performance Shares, (g) Performance Units, and (h) Bonus Stock.


2.Definitions.


2.1    “Administrator” means the Board or the Committee appointed by the Board
in accordance with Section 3.5.


2.2    “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.


2.3    “Award” means any right granted under this Plan, including an Incentive
Stock Option, a Nonstatutory Stock Option, a Restricted Award, a Performance
Compensation Award, a Stock Appreciation Right, Performance Shares, Performance
Units or Bonus Stock.


2.4    “Award Agreement” means an agreement (whether in paper or electronic
medium (including email or the posting on a web site maintained by the Company
or a third party under contract with the Company) between the Company and a
holder of an Award evidencing the terms and conditions of an individual Award
grant. Each Award Agreement shall be subject to the terms and conditions of this
Plan.


2.5    “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has




--------------------------------------------------------------------------------





the right to acquire by conversion or exercise of other securities, whether such
right is currently exercisable or is exercisable only after the passage of time.
The terms “Beneficially Owns” and “Beneficially Owned” have a corresponding
meaning.


2.6    “Board” means the Board of Directors of the Company.


2.7    “Bonus Stock” means Common Stock granted as a bonus pursuant to Section
7.5.


2.8    “Cause” means (a) with respect to any Participant who is a party to an
employment or service agreement with the Company or its Affiliates and such
agreement provides for a definition of Cause, as defined therein and (b) with
respect to all other Participants (i) the commission of, or plea of guilty or no
contest to, a felony or a crime involving moral turpitude or the commission of
any other act involving willful malfeasance or material fiduciary breach with
respect to the Company or an Affiliate; (ii) conduct tending to bring the
Company or an Affiliate into substantial public disgrace, or disrepute;
(iii) gross negligence or willful misconduct with respect to the Company or an
Affiliate; or (iv) material violation of state or federal securities laws. The
Administrator, in its absolute discretion, shall determine the effect of all
matters and questions relating to whether a Participant has been discharged for
Cause.


2.9    “Change in Control” means:


(a)Consummation of a merger of the Company with another entity, a consolidation
involving the Company, or the sale of all or substantially all of the assets of
the Company to another entity if, in any such case, the holders of equity
securities of the Company immediately prior to such transaction or event do not
beneficially own immediately after such transaction or event equity securities
of the resulting entity entitled to 50% or more of the votes then eligible to be
cast in the election of directors generally (or comparable governing body) of
the resulting entity in substantially the same proportions that they owned the
equity securities of the Company immediately prior to such transaction or event;


(b)the dissolution or liquidation of the Company;


(c)when any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Exchange Act, acquires or gains ownership or control
(including, without limitation, power to vote) of more than 50% of the combined
voting power of the outstanding securities of the Company; or


(d)as a result of or in connection with a contested election of directors, the
persons who were members of the Board immediately before such election cease to
constitute a majority of the Board.


As used in this definition of “Change in Control,” (1) ”resulting entity” in the
context of a transaction or event that is a merger, consolidation or sale of all
or substantially all assets shall mean the surviving entity (or acquiring entity
in the case of an asset sale) unless the surviving entity (or acquiring entity
in the case of an asset sale) is a subsidiary of another entity and the holders
of Common Stock receive capital stock of such other entity in such transaction
or event, in which event the resulting entity shall be such other entity, and
(2) subsequent to the consummation of a merger or consolidation that does not
constitute a Change in Control, the term “Company” shall refer to the resulting
entity and the term “Board” shall refer to the board of directors (or comparable
governing body) of the resulting entity.
Notwithstanding the occurrence of any of the foregoing events described above
which would otherwise result in a Change in Control, the Board may determine in
its discretion, if it deems it to be in the best interest of the Company, that
an event or events otherwise constituting a Change in Control shall not be
considered a Change in Control. Such determination shall be effective only if it
is made by the Board prior to the occurrence of an event that otherwise would be
or probably would lead to a Change in Control; or after such event if made by
the Board a majority of which is composed of directors who were members of the
Board immediately prior to the event that otherwise would be or probably would
lead to a Change in Control.
Notwithstanding anything herein to the contrary, and only to the extent that an
Award is subject to Section 409A of the Code and payment of the Award pursuant
to the application of the definition of “Change in Control” above would cause
such Award not to otherwise comply with Section 409A of the Code, payment of an
Award may occur upon a “Change in Control” only to the extent that the event
constitutes a “change in the ownership or effective control” of the Company or a
“change in the ownership of a substantial portion of the assets” of the Company
under Section 409A of the Code and the applicable Internal Revenue Service and
Treasury Department regulations thereunder.
2.10    “Change in Control Value” means, with respect to a Change in Control,
(i) the per share price offered to stockholders of the Company in any merger,
consolidation, reorganization, sale of assets or dissolution transaction, (ii)
the price per share offered to stockholders of the Company in any tender offer,
exchange offer or sale or other disposition of outstanding


2



--------------------------------------------------------------------------------





voting stock of the Company, or (iii) if such Change in Control occurs other
than as described in clause (i) or clause (ii), the Fair Market Value per share
of the shares into which Awards are exercisable, as determined by the
Administrator, whichever is applicable. In the event that the consideration
offered to stockholders of the Company consists of anything other than cash, the
Administrator shall determine the fair cash equivalent of the portion of the
consideration offered which is other than cash.


2.11    “Code” means the Internal Revenue Code of 1986, as it may be amended
from time to time, and any guidance and/or regulations promulgated thereunder.


2.12    “Committee” means a committee of one or more members of the Board
appointed by the Board to administer this Plan in accordance with Section 3.5.


2.13    “Common Stock” means the common stock, $0.10 par value per share, of the
Company.


2.14    “Company” has the meaning set forth in Section 1.1.


2.15    “Consultant” means any person, including an advisor (a) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or who provides bona fide services to the Company
or an Affiliate pursuant to a written agreement or (b) who is a member of the
Board of Directors of an Affiliate; provided that, except as otherwise permitted
in Section 5.3 hereof, such person is a natural person and such services are not
in connection with the offer or sale of securities in a capital raising
transaction and do not directly or indirectly promote or maintain a market for
the Company’s securities.


2.16    “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or a Director will not
constitute an interruption of Continuous Service. The Administrator or its
delegate, in its sole discretion, may determine whether Continuous Service shall
be considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal or family
leave of absence. Notwithstanding anything herein to the contrary, if an
Optionholder who was granted an Incentive Stock Option exercises such Option on
a date that is more than three (3) months after the last date on which the
Optionholder was an Employee, such Option shall be treated as a Nonstatutory
Stock Option, to the extent required by Section 424 of the Code.


2.17    “Covered Employee” has the same meaning as set forth in
Section 162(m)(3) of the Code.


2.18    “Date of Grant” means the date on which the Administrator adopts a
resolution, or takes other appropriate action, expressly granting an Award to a
Participant that specifies the key terms and conditions of the Award and from
which the Participant begins to benefit from or be adversely affected by
subsequent changes in the Fair Market Value of the Common Stock or, if a later
date is set forth in such resolution, then such date as is set forth in such
resolution.


2.19    “Detrimental Activity” means: (a) any violation of the terms of any
written agreement (including an Award Agreement, employment agreement or other
agreement) with the Company or any of its Affiliates relating to covenants with
respect to non-disclosure, confidentiality, intellectual property, work product,
inventions assignment, privacy, exclusivity, non-competition, non-solicitation
or non-disparagement; (b) breach of the Company’s Code of Business Conduct;
(c) activity that is discovered to be grounds for or results in termination of
the Participant’s employment or consulting engagement for Cause; (d) the
conviction of, or guilty plea entered by, the Participant for any felony or a
crime involving moral turpitude whether or not connected with the Company or its
Affiliates; or (e) the commission of any other act involving willful malfeasance
or material fiduciary breach with respect to the Company or any of its
Affiliates.


2.20    “Director” means a member of the Board.


2.21    “Disability” means that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment; provided, however, for purposes of determining the term of an
Incentive Stock Option pursuant to Section 6.9 hereof, the term Disability shall
have the meaning ascribed to it under Section 22(e)(3) of the Code. The
Administrator may establish another definition of Disability for purposes of
particular Award Agreements, including as required to comply with Section 409A
of the Code, if applicable. The determination of whether an individual has a
Disability shall be determined under procedures established by the
Administrator. Except in situations where the Administrator is determining
Disability for purposes of the term of an Incentive Stock Option pursuant to
Section 6.9 hereof within the meaning


3



--------------------------------------------------------------------------------





of Section 22(e)(3) of the Code, the Administrator may rely on any determination
that a Participant is disabled for purposes of benefits under any long-term
disability plan maintained by the Company or any Affiliate in which a
Participant participates.


2.22    “Dividend Equivalents” has the meaning set forth in Section 7.1(b)(2).


2.23    “Effective Date” means May 12, 2016.


2.24    “Employee” means any person employed by the Company or an Affiliate as
an employee. Mere service as a Director or payment of a director’s fee by the
Company or an Affiliate shall not be sufficient to constitute “employment” by
the Company or an Affiliate.


2.25    “Exchange Act” means the Securities Exchange Act of 1934, as amended.


2.26    “Fair Market Value” means, as of any date, the value of the Common Stock
as determined below. The Fair Market Value on any date on which the Company’s
shares of Common Stock are registered under Section 12 of the Exchange Act and
listed on the New York Stock Exchange shall be the closing price of a share of
Common Stock on the New York Stock Exchange on such date. In the event that Fair
Market Value is to be determined as of a date on which the New York Stock
Exchange is closed, Fair Market Value shall be determined (a) for purposes of
establishing the exercise price of Options and SARs or calculating a payment
(whether in cash, Common Stock or otherwise) to a Participant, using the closing
price of a share of Common Stock on the immediately preceding trading day; and
(b) for purposes of calculating income recognized, amount of tax withholdings or
for a similar purpose, using the average of the closing price of a share of
Common Stock on the immediately preceding trading day and the opening price of a
share of Common Stock on the immediately following trading day. If the Common
Stock is admitted to quotation on the over the counter market or any interdealer
quotation system, the Fair Market Value on any given date shall not be less than
the average of the highest bid and lowest asked prices of the Common Stock
reported for such date or, if no bid and asked prices were reported for such
date, for the last day preceding such date for which such prices were reported.
In the absence of an established market for the Common Stock, the Fair Market
Value determined in good faith by the Administrator and such determination shall
be conclusive and binding on all persons. Notwithstanding anything herein to the
contrary, for purposes of establishing the exercise price of Options and SARs,
the determination of Fair Market Value in all cases shall be in accordance with
Section 409A of the Code and the regulations thereunder.


2.27    “Form S-8” has the meaning set forth in Section 5.3.


2.28    “Free Standing Rights” has the meaning set forth in Section 7.3(a).


2.29    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.


2.30    “Incumbent Directors” means individuals who, on the Effective Date,
constitute the Board, provided that any individual becoming a Director
subsequent to the Effective Date whose election or nomination for election to
the Board was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
Director without objection to such nomination) shall be an Incumbent Director.
No individual initially elected or nominated as a Director as a result of an
actual or threatened election contest with respect to Directors or as a result
of any other actual or threatened solicitation of proxies by or on behalf of any
person other than the Board shall be an Incumbent Director.


2.31    “Negative Discretion” means the discretion authorized by this Plan to be
applied by the Administrator to eliminate or reduce the size of a Performance
Compensation Award in accordance with Section 7.2(d)(4); provided, that, the
exercise of such discretion would not cause the Performance Compensation Award
to fail to qualify as “performance-based compensation” under Section 162(m) of
the Code.


2.32    “Non-Employee Director” means a Director who is a “non-employee
director” within the meaning of Rule 16b-3.


2.33    “Nonstatutory Stock Option” means an Option not intended to qualify as
an Incentive Stock Option.


2.34    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.




4



--------------------------------------------------------------------------------





2.35    “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to this Plan.


2.36    “Option Agreement” means an Award Agreement (whether in paper or
electronic medium (including email or the posting on a web site maintained by
the Company or a third party under contract with the Company) between the
Company and an Optionholder evidencing the terms and conditions of an individual
Option grant. Each Option Agreement shall be subject to the terms and conditions
of this Plan and need not be identical.


2.37    “Optionholder” means a person to whom an Option is granted pursuant to
this Plan or, if applicable, such other person who holds an outstanding Option.


2.38    “Outside Director” means a Director who is an “outside director” within
the meaning of Section 162(m) of the Code and Treasury Regulations
Section 1.162-27(e)(3) or any successor to such statute and regulation.


2.39    “Participant” means a person to whom an Award is granted pursuant to
this Plan or, if applicable, such other person who holds an outstanding Award.


2.40    “Performance Compensation Award” means any Award designated by the
Administrator as a Performance Compensation Award pursuant to Section 7.2.


2.41    “Performance Criteria” means the criterion or criteria that the
Administrator shall select for purposes of establishing the Performance Goal(s)
for a Performance Period with respect to any Performance Compensation Award
under this Plan. The Performance Criteria that will be used to establish the
Performance Goal(s) shall be based on the attainment of specific levels of
performance of the Company (or Affiliate, division or operational unit of the
Company) and shall be limited to the following:


(a)net earnings or net income (before or after taxes);


(b)basic or diluted earnings per share (before or after taxes);


(c)net revenue or net revenue growth;


(d)gross revenue;


(e)gross profit or gross profit growth;


(f)net operating profit (before or after taxes);


(g)return measures (including, but not limited to, return on assets, capital,
invested capital, equity or sales);
(h)cash flow (including, but not limited to, operating cash flow, free cash
flow, and cash flow return on capital);


(i)earnings before or after taxes, interest, depreciation and/or amortization;


(j)gross or operating margins;


(k)productivity ratios;


(l)share price (including, but not limited to, growth measures and total
stockholders return);


(m)expense targets;


(n)margins;


(o)operating efficiency;


(p)objective measures of customer satisfaction;




5



--------------------------------------------------------------------------------





(q)working capital targets;


(r)measures of economic value added;


(s)inventory control;


(t)enterprise value;


(u)Key Value Added (“KVA”);


(v)safety performance; and


(w)economic profit.


Any one or more of the Performance Criteria may be used on an absolute or
relative basis to measure the performance of the Company and/or an Affiliate as
a whole or any business unit of the Company and/or an Affiliate or any
combination thereof, as the Administrator may deem appropriate, or any of the
above Performance Criteria as compared to the performance of a group of
comparable companies, or published or special index that the Administrator, in
its sole discretion, deems appropriate, or the Company may select Performance
Criterion (l) above as compared to various stock market indices. The
Administrator also has the authority to provide for accelerated vesting of any
Award based on the achievement of Performance Goals pursuant to the Performance
Criteria specified in this paragraph. To the extent required under
Section 162(m) of the Code, the Administrator shall, within the first ninety
(90) days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code), define in an objective fashion
the manner of calculating the Performance Criteria it selects to use for such
Performance Period. In the event that applicable tax and/or securities laws
change to permit the Administrator discretion to alter the governing Performance
Criteria without obtaining stockholder approval of such changes, the
Administrator shall have sole discretion to make such changes without obtaining
stockholder approval.
2.42    “Performance Formula” means, for a Performance Period, the one or more
objective formulas applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.


2.43    “Performance Goals” means, for a Performance Period, the one or more
goals established by the Administrator for the Performance Period based upon the
Performance Criteria. The Administrator is authorized at any time during the
first ninety (90) days of a Performance Period (or, if longer or shorter, within
the maximum period allowed under Section 162(m) of the Code), or at any time
thereafter (but only to the extent the exercise of such authority after such
period would not cause the Performance Compensation Awards granted to any
Participant for the Performance Period to fail to qualify as “performance-based
compensation” under Section 162(m) of the Code), in its sole and absolute
discretion, to adjust or modify the calculation of a Performance Goal for such
Performance Period to the extent permitted under Section 162(m) of the Code in
order to prevent the dilution or enlargement of the rights of Participants based
on the following events:


(a)asset write-downs;


(b)litigation or claim judgments or settlements;


(c)the effect of changes in tax laws, accounting principles, or other laws or
regulatory rules affecting reported results;


(d)any reorganization and restructuring programs;


(e)extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 (or any successor or pronouncement thereto) and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year;


(f)acquisitions or divestitures;


(g)any other specific unusual or nonrecurring events, or objectively
determinable category thereof;


6



--------------------------------------------------------------------------------





(h)foreign exchange gains and losses; and


(i)a change in the Company’s fiscal year;


(j)changes in generally accepted accounting principles (“GAAP”); and


(k)such other events as the Administrator shall specify when it establishes the
Performance Goals.


2.44    “Performance Period” means the one or more periods of time not less than
one (1) year in duration, as the Administrator may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to and the payment of a Performance
Compensation Award.


2.45    “Performance Shares” has the meaning set forth in Section 7.4(a).


2.46    “Performance Units” has the meaning set forth in Section 7.4(a).


2.47    “Plan” has the meaning set forth in Section 1.1.


2.48    “Related Rights” has the meaning set forth in Section 7.3(a).


2.49    “Restricted Award” means any Award granted pursuant to Section 7.1(a).


2.50    “Restricted Period” has the meaning set forth in Section 7.1(a).


2.51    “Restricted Stock” has the meaning set forth in Section 7.1(a).


2.52    “Restricted Stock Units” has the meaning set forth in Section 7.1(a).


2.53    “Retirement” means the voluntary termination of a Participant’s
Continuous Service with the Company, including any Affiliates, constituting
retirement if such termination occurs on a date on which both (a) the
Participant’s age is sixty (60) years or older and (b) the number of years of
such Participant’s Continuous Service equals or is greater than five (5) years;
or such other age, years of services or combination thereof as may be designated
by the Administrator in such Participant’s Award Agreement.


2.54    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.


2.55    “SAR exercise price” has the meaning set forth in Section 7.3(b).


2.56    “Securities Act” means the Securities Act of 1933, as amended.


2.57    “Stock Appreciation Right” means the right pursuant to an award granted
under Section 7.3 to receive an amount equal to the excess, if any, of (a) the
Fair Market Value, as of the date such Stock Appreciation Right or portion
thereof is surrendered, of the shares of stock covered by such right or such
portion thereof, over (b) the aggregate SAR exercise price of such right or such
portion thereof.


2.58    “Stock for Stock Exchange” has the meaning set forth in Section 6.4.


2.59    “Ten Percent Stockholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.


2.60    “Treasury Regulations” means the United States Treasury Regulations
promulgated pursuant to the Code.


2.61    “Vested Units” has the meaning set forth in Section 7.1(e).


7



--------------------------------------------------------------------------------





3.Administration.


3.1Administration by Board.  This Plan shall be administered by the Board unless
and until the Board delegates administration to a Committee, as provided in
Section 3.5.


3.2Powers of Administrator.  The Administrator shall have the power and
authority to select and grant to Participants Awards pursuant to the terms of
this Plan.


3.3Specific Powers.   In particular, the Administrator shall have the authority:
(a) to construe, interpret and administer this Plan, reconcile any inconsistency
in, correct any defect in and/or supply any omission in this Plan and any
instrument or agreement relating to, or Award granted under, this Plan; (b) to
promulgate, amend, and rescind rules and regulations relating to the
administration of this Plan; (c) to authorize any person to execute, on behalf
of the Company, any instrument required to carry out the purposes of this Plan;
(d) to the extent permissible under applicable law, including the corporate law
of the state in which the Company is incorporated, to delegate its authority to
one or more Officers with respect to Awards that do not involve Covered
Employees or “insiders” within the meaning of Section 16 of the Exchange Act;
(e) to determine when Awards are to be granted under this Plan and, subject to
Section 2.18, the applicable Date of Grant; (f) from time to time to select,
subject to the limitations set forth in this Plan, those Participants to whom
Awards shall be granted; (g) to determine the number of shares of Common Stock
to be made subject to each Award; (h) to determine whether each Option is to be
an Incentive Stock Option or a Nonstatutory Stock Option; (i) to prescribe the
terms and conditions of each Award, including, without limitation, the exercise
price and medium of payment, vesting provisions, right of repurchase provisions,
and any applicable restrictive covenants, and to specify the provisions of the
Award Agreement relating to such grant or sale; (j) subject to the restrictions
set forth in Section 14.2, to amend any outstanding Awards, including for the
purpose of modifying the time or manner of vesting, or the term of any
outstanding Award; provided, however, that if any such amendment impairs a
Participant’s rights or increases a Participant’s obligations under his or her
Award or creates or increases a Participant’s federal income tax liability with
respect to an Award, such amendment shall also be subject to the Participant’s
consent; (k) to determine the duration and purpose of leaves of absences which
may be granted to a Participant without constituting termination of their
employment for purposes of this Plan, which periods shall be no shorter than the
periods generally applicable to Employees under the Company’s employment
policies; (l) to make decisions with respect to outstanding Awards that may
become necessary upon a Change in Control or an event that triggers
anti-dilution adjustments; and (m) to exercise discretion to make any and all
other determinations which it determines to be necessary or advisable for
administration of this Plan.


3.4Decisions Final.  All decisions made by the Administrator pursuant to the
provisions of this Plan shall be final and binding on the Company and the
Participants, unless such decisions are determined by a court having
jurisdiction to be arbitrary and capricious. All Awards shall be made
conditional upon the Participant’s acknowledgment, by acceptance of the Award in
writing, by electronic signature, or by other electronic means, that all
decisions and determinations of the Administrator shall be final and binding on
the Participant, his or her beneficiaries and any other person having or
claiming an interest under such Awards. Awards under a particular Section of
this Plan need not be uniform as among the Participants.


3.5The Committee.


(a)General. The Board may delegate administration of this Plan to a Committee or
Committees of one or more members of the Board, and the term “Committee” shall
apply to any person or persons to whom such authority has been delegated. If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of this Plan, the powers theretofore
possessed by the Board, including the power to delegate to a subcommittee any of
the administrative powers the Committee is authorized to exercise (and
references in this Plan to the Board or the Administrator shall thereafter be to
the Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of this Plan, as may be adopted from time to
time by the Board. The Board may abolish the Committee at any time and revest in
the Board the administration of this Plan. The members of the Committee shall be
appointed by and serve at the pleasure of the Board. From time to time, the
Board may increase or decrease the size of the Committee, add additional members
to, remove members (with or without cause) from, appoint new members in
substitution therefor, and fill vacancies, however caused, in the Committee. The
Committee shall act pursuant to a vote of the majority of its members or, in the
case that the Committee is comprised of only two members, the unanimous consent
of its members, whether present or not, or by the written consent of the
majority of its members (or of all of its members if there are only two members)
and minutes shall be kept of all of its meetings and copies thereof shall be
provided to the Board. Subject to the limitations prescribed by this Plan and
the Board, the Committee may establish and follow such rules and regulations for
the conduct of its business as it may determine to be advisable.


(b)Committee Composition when Common Stock is Registered.  At any such time as
the Common Stock is required to be registered under Section 12 of the Exchange
Act, the Board shall have discretion to determine whether or not it intends to
comply with the exemption requirements of Rule 16b-3 and/or Section 162(m) of
the Code. However, if the Board


8



--------------------------------------------------------------------------------





intends to satisfy such exemption requirements, with respect to Awards to any
Covered Employee and with respect to any insider subject to Section 16 of the
Exchange Act, the Committee shall be a compensation committee of the Board that
at all times consists solely of two or more Non-Employee Directors who are also
Outside Directors. Within the scope of such authority, the Board or the
Committee may (i) delegate to a committee of one or more members of the Board
who are not Outside Directors the authority to grant Awards to eligible persons
who are either (A) not then Covered Employees and are not expected to be Covered
Employees at the time of recognition of income resulting from such Award or
(B) not persons with respect to whom the Company wishes to comply with
Section 162(m) of the Code or (ii) delegate to a committee of one or more
members of the Board who are not Non-Employee Directors the authority to grant
Awards to eligible persons who are not then subject to Section 16 of the
Exchange Act. Nothing herein shall create an inference that an Award is not
validly granted under this Plan in the event Awards are granted under this Plan
by a compensation committee of the Board that does not at all times consist
solely of two or more Non-Employee Directors who are also Outside Directors.


3.6Indemnification. In addition to such other rights of indemnification as they
may have as Directors or members of the Committee, and to the extent allowed by
applicable law, the Administrator shall be indemnified by the Company against
the reasonable expenses, including attorneys’ fees, actually incurred in
connection with any action, suit or proceeding or in connection with any appeal
therein, to which the Administrator may be party by reason of any action taken
or failure to act under or in connection with this Plan or any Award granted
under this Plan, and against all amounts paid by the Administrator in settlement
thereof (provided, however, that the settlement has been approved by the
Company, which approval shall not be unreasonably withheld) or paid by the
Administrator in satisfaction of a judgment in any such action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in
such action, suit or proceeding that such Administrator did not act in good
faith and in a manner which such person reasonably believed to be in the best
interests of the Company, and in the case of a criminal proceeding, had no
reason to believe that the conduct complained of was unlawful; provided,
however, that within sixty (60) days after institution of any such action, suit
or proceeding, such Administrator shall, in writing, offer the Company the
opportunity at its own expense to handle and defend such action, suit or
proceeding.


4.Shares Subject to this Plan.


4.1    Share Reserve. Subject to adjustment in accordance with Section 11, the
total number of shares of Common Stock that shall be available for the grant of
Awards under this Plan shall be the sum of the following: (i) nine million seven
hundred thousand (9,700,000) shares of Common Stock, plus (ii) the number of
shares of Common Stock subject to outstanding Awards under the Prior Plans as of
the Original Effective Date. For purposes of the limitation described above, any
Common Stock subject to an Award under this Plan, or under an Award under the
Prior Plans that was outstanding as of the Original Effective Date, which
terminates by expiration, forfeiture, cancellation, or otherwise without the
issuance of such shares of Common Stock, is settled in cash, or is exchanged
with the Administrator’s permission, prior to the issuance of shares of Common
Stock, for an Award not involving shares of Common Stock, shall be available
again for grant under this Plan. However, the full number of Stock Appreciation
Rights granted that are to be settled by the issuance of shares of Common Stock
shall be counted against the aggregate plan limit described above, regardless of
the number of shares of Common Stock actually issued upon settlement of such
Stock Appreciation Rights.


4.2    Individual Limits. Subject to adjustment in accordance with Section 11,
no Participant shall be granted, during any one (1) year period, Options to
purchase Common Stock and/or Stock Appreciation Rights with respect to more than
five hundred thousand (500,000) shares of Common Stock. Stock available for
distribution under this Plan shall be authorized and unissued shares or shares
reacquired by the Company in any manner. The limits applicable to Performance
Compensation Awards are set forth in Section 7.2.


4.3    Share Counting. Notwithstanding anything to the contrary contained
herein: (i) shares of Common Stock surrendered or withheld in payment of the
exercise price of an Option shall count against the aggregate plan limit
described above; and (ii) shares of Common Stock withheld by the Company to
satisfy any tax withholding obligation shall count against the aggregate plan
limit described above. All shares reserved for issuance under this Plan may be
used for Incentive Stock Options. No fractional shares of Common Stock may be
issued. The preceding sentences of this Section shall apply only for purposes of
determining the aggregate number of shares of Common Stock that may be issued
under this Plan, but shall not apply for purposes of determining the maximum
number of shares of Common Stock with respect to which Awards may be granted to
any Participant under this Plan. For the avoidance of doubt, if shares of Common
Stock are repurchased by the Company on the open market with the proceeds of the
exercise price of Options, such shares may not again be made available for
issuance under this Plan.


5.Eligibility.


5.1    Eligibility for Specific Awards.  Incentive Stock Options may be granted
only to Employees. Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants.


9



--------------------------------------------------------------------------------





5.2    Ten Percent Stockholders.  A Ten Percent Stockholder shall not be granted
an Incentive Stock Option unless the exercise price of such Option is at least
one hundred ten percent (110%) of the Fair Market Value of the Common Stock at
the Date of Grant and the Option is not exercisable after the expiration of five
(5) years after the Date of Grant.


5.3    Consultants.  A Consultant shall not be eligible for the grant of an
Award if, at the time of grant, a Form S-8 Registration Statement under the
Securities Act (“Form S-8”) is not available to register either the offer or the
sale of the Company’s securities to such Consultant because of the nature of the
services that the Consultant is providing to the Company (i.e., capital
raising), or because the Consultant is not a natural person, or as otherwise
provided by the rules governing the use of Form S-8, unless the Company
determines both (a) that such grant (i) shall be registered in another manner
under the Securities Act (e.g., on a Form S-3 Registration Statement) or
(ii) does not require registration under the Securities Act in order to comply
with the requirements of the Securities Act, if applicable, and (b) that such
grant complies with the securities laws of all other relevant jurisdictions.


5.4    Directors.  Subject to Section 5.1, each Director shall be eligible to
receive discretionary grants of Awards under this Plan.


6.Option Provisions.


Each Option shall be in such form and shall contain such terms and conditions as
the Administrator shall deem appropriate. All Options shall be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option. If for any reason an Option designated as an Incentive Stock Option (or
any portion thereof) shall not qualify as an Incentive Stock Option, then, to
the extent of such nonqualification, such Option or portion thereof shall be
regarded as a Nonstatutory Option appropriately granted under this Plan.
Notwithstanding the foregoing, the Company shall have no liability to any
Participant or any other person if an Option designated as an Incentive Stock
Option fails to qualify as such at any time. The provisions of separate Options
need not be identical, but each Option shall include (through incorporation of
provisions hereof by reference in the Option or otherwise) the substance of each
of the following provisions:
6.1    Term.  Subject to the provisions of Section 5.2 regarding Ten
Percent Stockholders, no Option shall be exercisable after the expiration of ten
(10) years from the date it was granted.


6.2    Exercise Price of an Incentive Stock Option.  Subject to the provisions
of Section 5.2 regarding Ten Percent Stockholders, the exercise price of each
Incentive Stock Option shall be not less than one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted. Notwithstanding the foregoing, an Incentive Stock Option may
be granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424(a) of the
Code.


6.3    Exercise Price of a Nonstatutory Stock Option.  The exercise price of
each Nonstatutory Stock Option shall be not less than one hundred percent (100%)
of the Fair Market Value of the Common Stock subject to the Option on the date
the Option is granted. Notwithstanding the foregoing, a Nonstatutory Stock
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of
Section 409A of the Code.


6.4    Consideration.  The exercise price of Common Stock acquired pursuant to
an Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (a) in cash or by certified or bank check at the time the
Option is exercised or, (b) in the discretion of the Administrator, upon such
terms as the Administrator shall approve, as follows: (i) by delivery to the
Company of other Common Stock, duly endorsed for transfer to the Company, with a
Fair Market Value on the date of delivery equal to the exercise price (or
portion thereof) due for the number of shares being acquired, or by means of
attestation whereby the Participant identifies for delivery specific shares of
Common Stock that have a Fair Market Value on the date of attestation equal to
the exercise price (or portion thereof) and receives a number of shares of
Common Stock equal to the difference between the number of shares thereby
purchased and the number of identified attestation shares of Common Stock (a
“Stock for Stock Exchange”); (ii) a “cashless” exercise program established with
a broker; (iii) by reduction in the number of shares of Common Stock otherwise
deliverable upon exercise of such Option with a Fair Market Value equal to the
aggregate exercise price at the time of exercise; or (iv) in any other form of
legal consideration that may be acceptable to the Administrator. Unless
otherwise specifically provided in the Option, the purchase price of Common
Stock acquired pursuant to an Option that is paid by delivery (or attestation)
to the Company of other Common Stock acquired, directly or indirectly from the
Company, shall be paid only by shares of the Common Stock of the Company that
have been held such period of time as is required to avoid a charge to earnings
for financial accounting purposes. Notwithstanding the foregoing, during any
period for which the Common


10



--------------------------------------------------------------------------------





Stock is publicly traded (i.e., the Common Stock is listed on any established
stock exchange or a national market system), an exercise by a Director or
Officer that involves or may involve a direct or indirect extension of credit or
arrangement of an extension of credit by the Company, directly or indirectly, in
violation of Section 402(a) of the Sarbanes-Oxley Act (codified as Section 13(k)
of the Exchange Act) shall be prohibited with respect to any Award under this
Plan.


6.5    Transferability of an Option.  An Option (including an Incentive Stock
Option or a Nonstatutory Stock Option) shall not be transferable except by will
or by the laws of descent and distribution and shall be exercisable during the
lifetime of the Optionholder only by the Optionholder. For the avoidance of
doubt, an Option may not be transferred in a divorce. Notwithstanding the
foregoing, the Optionholder may, pursuant to Section 14.14, designate a
beneficiary who, in the event of the death of the Optionholder, shall thereafter
be entitled to exercise the Option.


6.6    Vesting Generally.  The Option may, but need not, vest and therefore
become exercisable in periodic installments that may, but need not, be equal.
The Option may be subject to such other terms and conditions on the time or
times when it may be exercised (which may be based on performance or other
criteria) as the Administrator may deem appropriate. The vesting provisions of
individual Options may vary. No Option may be exercised for a fraction of a
share of Common Stock. The Administrator may, but shall not be required to,
provide for an acceleration of vesting and exercisability in the terms of any
Option Agreement upon the occurrence of a specified event.


6.7    Termination of Continuous Service.  Unless otherwise provided in an
Option Agreement or in an employment or consulting agreement the terms of which
have been approved by the Administrator, in the event an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death,
Disability or Retirement or termination by the Company for Cause), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination) but only
within such period of time ending on the earlier of (a) the date three
(3) months following the termination of the Optionholder’s Continuous Service,
or (b) the expiration of the term of the Option as set forth in the Option
Agreement. If, after termination, the Optionholder does not exercise his or her
Option within the time specified in the preceding sentence, the Option shall
terminate. Unless otherwise provided in an Option Agreement or in an employment
or consulting agreement the terms of which have been approved by the
Administrator, outstanding Options that are not exercisable at the time an
Optionholder’s Continuous Service terminates for any reason other than for Cause
(including an Optionholder’s death, Disability or Retirement) shall be forfeited
and expire at the close of business on the date of such termination. Unless
otherwise provided in an Option Agreement or in an employment or consulting
agreement the terms of which have been approved by the Administrator, if the
Optionholder’s Continuous Service terminates for Cause, all outstanding Options
shall be forfeited (whether or not vested) and expire as of the beginning of
business on the date of such termination for Cause.


6.8    Extension of Termination Date.  An Optionholder’s Option Agreement may
also provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service for any reason would be prohibited at any time
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act or any other state or federal securities
law or the rules of any securities exchange or interdealer quotation system,
then the Option shall terminate on the earlier of (a) the expiration of the term
of the Option in accordance with Section 6.1 or (b) the expiration of a period
after termination of the Participant’s Continuous Service that is three
(3) months after the end of the period during which the exercise of the Option
would be in violation of such registration or other securities law requirements.


6.9    Disability of Optionholder.  Unless otherwise provided in an Option
Agreement, in the event that an Optionholder’s Continuous Service terminates as
a result of the Optionholder’s Disability, the Optionholder may exercise his or
her Option (to the extent that the Optionholder was entitled to exercise such
Option as of the date of termination), but only within such period of time
ending on the earlier of (a) the date twelve (12) months following such
termination or (b) the expiration of the term of the Option as set forth in the
Option Agreement. If, after termination, the Optionholder does not exercise his
or her Option within the time specified herein, the Option shall terminate.


6.10    Death of Optionholder.  Unless otherwise provided in an Option
Agreement, in the event an Optionholder’s Continuous Service terminates as a
result of the Optionholder’s death, then the Option may be exercised (to the
extent the Optionholder was entitled to exercise such Option as of the date of
death) by the Optionholder’s beneficiary (as determined under Section 14.14),
but only within the period ending on the earlier of (a) the date twelve
(12) months following the date of death or (b) the expiration of the term of
such Option as set forth in the Option Agreement. If, after death, the Option is
not exercised within the time specified herein, the Option shall terminate.


6.11    Retirement.  Unless otherwise expressly provided in an Option Agreement,
in the event of an Optionholder’s Continuous Service terminates as a result of
Retirement, the Optionholder may exercise his or her Option (to the extent the
Optionholder was entitled to exercise such Option as of the date of
termination), but only within such period of time


11



--------------------------------------------------------------------------------





ending on the earlier of (a) the expiration of the term of the Option as set
forth in the Option Agreement or (b) the date one (1) year following such
termination.


6.12    Incentive Stock Option $100,000 Limitation.  To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof which exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options.


6.13    Section 409A. Notwithstanding anything herein to the contrary, if an
Option is granted to a Participant with respect to whom Common Stock does not
constitute “service recipient stock” (as defined in Treasury Regulation Section
1.409A-1(b)(5)(iii)), the Option shall comply with Section 409A of the Code to
the extent applicable.


7.Provisions of Awards Other Than Options.


7.1    Restricted Awards.


(a)General. A Restricted Award is an Award of actual shares of Common Stock
(“Restricted Stock”) or hypothetical Common Stock units (“Restricted Stock
Units”) having a value equal to the Fair Market Value of an identical number of
shares of Common Stock, which may, but need not, provide that such Restricted
Award may not be sold, assigned, transferred or otherwise disposed of, pledged
or hypothecated as collateral for a loan or as security for the performance of
any obligation or for any other purpose for such period (the “Restricted
Period”) as the Administrator shall determine.


(b)Restricted Stock and Restricted Stock Units.


(1)Each Participant granted Restricted Stock shall execute and deliver to the
Company an Award Agreement with respect to the Restricted Stock setting forth
the restrictions and other terms and conditions applicable to such Restricted
Stock. If the Administrator determines that the Restricted Stock shall be held
by the Company or in escrow rather than delivered to the Participant pending the
release of the applicable restrictions, the Administrator may require the
Participant to additionally execute and deliver to the Company (A) an escrow
agreement satisfactory to the Administrator, if applicable and (B) the
appropriate blank stock power with respect to the Restricted Stock covered by
such agreement. If a Participant should fail to execute an agreement evidencing
an Award of Restricted Stock and, if applicable, an escrow agreement and stock
power, within a reasonable period of time following the Date of Grant, the Award
shall be null and void. Subject to the restrictions set forth in the Award
Agreement, the Participant generally shall have the rights and privileges of a
stockholder as to such Restricted Stock, including the right to vote such
Restricted Stock. At the discretion of the Administrator, cash dividends and
stock dividends with respect to the Restricted Stock may be either currently
paid to the Participant or withheld by the Company for the Participant’s
account, and interest may be credited on the amount of the cash dividends
withheld at a rate and subject to such terms as determined by the Administrator.
The cash dividends or stock dividends so withheld by the Administrator and
attributable to any particular share of Restricted Stock (and earnings thereon,
if applicable) shall be distributed to the Participant in cash or, at the
discretion of the Administrator, in shares of Common Stock having a Fair Market
Value equal to the amount of such dividends, if applicable, upon the release of
restrictions on such share and, if such share is forfeited, the Participant
shall have no right to such dividends. Any right to receive dividends with
respect to performance-based Restricted Stock shall vest only if and to the
extent that the underlying Restricted Stock vests.


(2)The terms and conditions of a grant of Restricted Stock Units shall be
reflected in an Award Agreement. No shares of Common Stock shall be issued at
the time a Restricted Stock Unit is granted, and the Company will not be
required to set aside a fund for the payment of any such Award. At the
discretion of the Administrator, each Restricted Stock Unit (representing one
(1) share of Common Stock) may be credited with cash and stock dividends paid by
the Company in respect of one share of Common Stock (“Dividend Equivalents”). At
the discretion of the Administrator, Dividend Equivalents may be either
currently paid to the Participant or withheld by the Company for the
Participant’s account, and interest may be credited on the amount of cash
Dividend Equivalents withheld at a rate and subject to such terms as determined
by the Administrator. Dividend Equivalents credited to a Participant’s account
and attributable to any particular Restricted Stock Unit (and earnings thereon,
if applicable) shall be distributed in cash or, at the discretion of the
Administrator, in shares of Common Stock having a Fair Market Value equal to the
amount of such Dividend Equivalents and earnings, if applicable, to the
Participant upon settlement of such Restricted Stock Unit. Any right to receive
Dividend Equivalents with respect to performance-based Restricted Stock Units
shall vest only if and to the extent that the underlying Restricted Stock Unit
vests.




12



--------------------------------------------------------------------------------





(c)Restrictions.


(1)Restricted Stock awarded to a Participant shall be subject to the following
restrictions until the expiration of the Restricted Period, and to such other
terms and conditions as may be set forth in the applicable Award Agreement:
(A) if an escrow arrangement is used, the Participant shall not be entitled to
delivery of the stock certificate; (B) the shares shall be subject to the
restrictions on transferability set forth in the Award Agreement; (C) the shares
shall be subject to forfeiture to the extent provided in the applicable Award
Agreement; and (D) to the extent such shares are forfeited, the stock
certificates shall be returned to the Company, and all rights of the Participant
to such shares and as a stockholder with respect to such shares shall terminate
without further obligation on the part of the Company.


(2)Restricted Stock Units awarded to any Participant shall be subject to
(A) forfeiture until the expiration of the Restricted Period, and satisfaction
of any applicable Performance Goals during such period, to the extent provided
in the applicable Award Agreement, and to the extent such Restricted Stock Units
are forfeited, all rights of the Participant to such Restricted Stock Units
shall terminate without further obligation on the part of the Company and
(B) such other terms and conditions as may be set forth in the applicable Award
Agreement.


(3)The Administrator shall have the authority to remove any or all of the
restrictions on the Restricted Stock and Restricted Stock Units whenever it may
determine that, by reason of changes in applicable laws or other changes in
circumstances arising after the date of the Restricted Stock or Restricted Stock
Units are granted, such action is appropriate.


(d)Restricted Period.  With respect to Restricted Stock and Restricted Stock
Units, the Restricted Period shall commence on the Date of Grant and end at the
time or times set forth on a schedule established by the Administrator in the
applicable Award Agreement. If neither the grant nor the vesting of the
Restricted Stock or Restricted Stock Units are subject to performance
conditions, the Restricted Stock and Restricted Stock Units shall vest over a
period of not less than three (3) years and if the grant or vesting of
Restricted Stock or Restricted Stock Units is subject to performance conditions,
the Restricted Stock or Restricted Stock Units shall vest over a period of not
less than one (1) year; provided that the Award Agreement may provide that (x)
Restricted Stock or Restricted Stock Units may vest on an accelerated basis in
the event of a Participant’s death, Disability, Retirement or involuntary
termination without Cause, or in the event of a Change in Control, and (y) up to
ten percent (10%) of the shares of Common Stock initially authorized for
issuance under this Plan may be granted as Restricted Stock, Restricted Stock
Units, Performance Shares or Performance Units free of the limitations on
vesting set forth herein and in Section 7.4(c). Notwithstanding the foregoing,
in addition to other Awards, each Non-Employee Director shall be eligible to
receive grants of fully vested Stock as part of his or her director fees.


(e)Delivery of Restricted Stock and Settlement of Restricted Stock Units.  Upon
the expiration of the Restricted Period with respect to any shares of Restricted
Stock, the restrictions set forth in Section 7.1(c) and the applicable Award
Agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award Agreement. If an escrow arrangement
is used, upon such expiration, the Company shall deliver to the Participant, or
his or her beneficiary, without charge, the stock certificate evidencing the
shares of Restricted Stock which have not then been forfeited and with respect
to which the Restricted Period has expired (to the nearest full share) and any
cash dividends or stock dividends credited to the Participant’s account with
respect to such Restricted Stock and the interest thereon, if any. Upon the
expiration of the Restricted Period with respect to any outstanding Restricted
Stock Units, or at such other payment date as may be specified in the applicable
Award Agreement, the Company shall deliver to the Participant, or his or her
beneficiary, without charge, one (1) share of Common Stock for each such
outstanding Restricted Stock Unit (“Vested Unit”) and cash equal to any Dividend
Equivalents credited with respect to each such Vested Unit in accordance with
Section 7.1(b)(2) hereof and the interest thereon, if any, or, at the discretion
of the Administrator, in shares of Common Stock having a Fair Market Value equal
to such Dividend Equivalents and the interest thereon, if any; provided,
however, that, if explicitly provided in the applicable Award Agreement, the
Administrator may, in its sole discretion, elect to pay cash or part cash and
part Common Stock in lieu of delivering only shares of Common Stock for Vested
Units. If a cash payment is made in lieu of delivering shares of Common Stock,
the amount of such payment shall be equal to the Fair Market Value of the Common
Stock as of a date immediately preceding the date of payment of such Vested
Unit, as determined by the Administrator.


(f)Stock Restrictions.  Each certificate representing Restricted Stock awarded
under this Plan shall bear a legend in the form the Company deems appropriate.


7.2    Performance Compensation Awards.


(a)General.  The Administrator shall have the authority, at the time of grant of
any Award described in this Plan (other than Options and Stock Appreciation
Rights granted with an exercise price or grant price, as the case


13



--------------------------------------------------------------------------------





may be, equal to or greater than the Fair Market Value per share of Common Stock
on the date of grant), to designate such Award as a Performance Compensation
Award in order to qualify such Award as “performance-based compensation” under
Section 162(m) of the Code. In addition, the Administrator shall have the
authority to make an award of a cash bonus to any Participant and designate such
Award as a Performance Compensation Award in order to qualify such Award as
“performance-based compensation” under Section 162(m) of the Code.


(b)Eligibility.  The Administrator will, in its sole discretion, designate
within the first ninety (90) days of a Performance Period (or, if longer or
shorter, within the maximum period allowed under Section 162(m) of the Code)
which Participants will be eligible to receive Performance Compensation Awards
in respect of such Performance Period. However, designation of a Participant
eligible to receive an Award hereunder for a Performance Period shall not in any
manner entitle the Participant to receive payment in respect of any Performance
Compensation Award for such Performance Period. The determination as to whether
or not such Participant becomes entitled to payment in respect of any
Performance Compensation Award shall be decided solely in accordance with the
provisions of this Section 7.2. Moreover, designation of a Participant eligible
to receive an Award hereunder for a particular Performance Period shall not
require designation of such Participant eligible to receive an Award hereunder
in any subsequent Performance Period and designation of one person as a
Participant eligible to receive an Award hereunder shall not require designation
of any other person as a Participant eligible to receive an Award hereunder in
such period or in any other period.


(c)Discretion of Administrator with Respect to Performance Compensation
Awards.  With regard to a particular Performance Period, the Administrator shall
have full discretion to select the length of such Performance Period (provided
any such Performance Period shall be not less than one (1) year in duration),
the type(s) of Performance Compensation Awards to be issued, the Performance
Criteria that will be used to establish the Performance Goal(s), the kind(s)
and/or level(s) of the Performance Goals(s) that is (are) to apply to the
Company and the Performance Formula. Within the first ninety (90) days of a
Performance Period (or, if longer or shorter, within the maximum period allowed
under Section 162(m) of the Code), the Administrator shall, with regard to the
Performance Compensation Awards to be issued for such Performance Period,
exercise its discretion with respect to each of the matters enumerated in the
immediately preceding sentence of this Section 7.2(c) and record the same in
writing.
(d)Payment of Performance Compensation Awards.


(1)Condition to Receipt of Payment.  Unless otherwise provided in the applicable
Award Agreement, a Participant must be employed by the Company on the last day
of a Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period.


(2)Limitation.  A Participant shall be eligible to receive payment in respect of
a Performance Compensation Award only to the extent that: (A) the Performance
Goals for such period are achieved and (B) the Performance Formula as applied
against such Performance Goals determines that all or some portion of such
Participant’s Performance Compensation Award has been earned for the Performance
Period.


(3)Certification.  Following the completion of a Performance Period, the
Administrator shall review and certify in writing whether, and to what extent,
the Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The
Administrator shall then determine the actual size of each Participant’s
Performance Compensation Award for the Performance Period and, in so doing, may
apply Negative Discretion in accordance with Section 7.2(d)(4) hereof, if and
when it deems appropriate.


(4)Use of Discretion.  In determining the actual size of an individual
Performance Compensation Award for a Performance Period, the Administrator may
reduce or eliminate the amount of the Performance Compensation Award earned
under the Performance Formula in the Performance Period through the use of
Negative Discretion if, in its sole judgment, such reduction or elimination is
appropriate. The Administrator shall not have the discretion to (A) grant or
provide payment in respect of Performance Compensation Awards for a Performance
Period if the Performance Goals for such Performance Period have not been
attained or (B) increase a Performance Compensation Award above the maximum
amount payable under Section 7.2(d)(6).


(5)Timing of Award Payments.  Performance Compensation Awards granted for a
Performance Period shall be paid to Participants or their beneficiaries as soon
as administratively practicable following completion of the certifications
required by this Section 7.2.


(6)Maximum Award Payable.  Subject to adjustment under Section 11, the following
limitations shall apply:


14



--------------------------------------------------------------------------------





(A)The maximum amount that may be payable to any Participant for a calendar year
in a Performance Period with respect to Performance Compensation Awards of
Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units is five hundred thousand (500,000) shares of Common Stock or, in the event
such Performance Compensation Award is paid in cash, the equivalent cash value
thereof, determined as of the date set forth in the applicable Award Agreement.
The limit set forth in the preceding sentence will be applied separately to each
type of Award.


(B)The maximum amount that can be paid in any calendar year to any Participant
pursuant to a cash bonus Award described in the last sentence of Section 7.2(a)
shall be two million dollars ($2,000,000).


(7)Death, Disability or Change in Control. Notwithstanding anything herein to
the contrary, an Award Agreement may provide that a Performance Compensation
Award may be payable upon death, disability or change of ownership or control
prior to the attainment of the applicable Performance Goals, provided that any
such Award will not constitute “performance-based compensation” under Section
162(m) of the Code if the Award is actually paid prior to the attainment of the
Performance Goals.


(8)Dividends and Dividend Equivalents. With respect to Restricted Stock and
Restricted Stock Units that are intended to constitute “performance-based
compensation” under Section 162(m) of the Code, the Administrator has the
discretion to determine whether dividends on such Restricted Stock and Dividend
Equivalents on such Restricted Stock Units are intended to constitute
“performance-based compensation.” If any dividends or Dividend Equivalents are
so intended, such dividends or Dividend Equivalents must satisfy the
requirements of Section 162(m) of the Code separately from the underlying
Awards. Any right to receive dividends or Dividend Equivalents with respect to
performance-based Awards shall vest only if and to the extent that the
underlying Award vests.


(9)Acceleration or Deferral of Payment. If, after the attainment of the
applicable Performance Goals, payment of a Performance Compensation Award in
cash is accelerated to an earlier date, the amount paid will be discounted to
reasonably reflect the time value of money. Any Performance Compensation Award
that has been deferred shall not (between the date as of which the Award is
deferred and the payment date) increase (A) with respect to a Performance
Compensation Award that is payable in cash, by a measuring factor for each
fiscal year greater than a reasonable rate of interest set by the Committee or
(B) with respect to a Performance Compensation Award that is payable in Stock,
by an amount greater than the appreciation of a share of Stock from the date
such Award is deferred to the payment date.


7.3    Stock Appreciation Rights.


(a)General.  Stock Appreciation Rights may be granted either alone (“Free
Standing Rights”) or, provided the requirements of Section 7.3(b) are satisfied,
in tandem with all or part of any Option granted under this Plan (“Related
Rights”). In the case of a Nonstatutory Stock Option, Related Rights may be
granted either at or after the time of the grant of such Option. In the case of
an Incentive Stock Option, Related Rights may be granted only at the time of the
grant of the Incentive Stock Option.


(b)Grant Requirements.  A Stock Appreciation Right may only be granted if the
Stock Appreciation Right does not provide for the deferral of compensation
within the meaning of Section 409A of the Code. A Stock Appreciation Right does
not provide for a deferral of compensation if: (i) the value of the Common Stock
the excess over which the right provides for payment upon exercise (the “SAR
exercise price”) may never be less than the Fair Market Value of the underlying
Common Stock on the date the right is granted; (ii) the compensation payable
under the Stock Appreciation Right can never be greater than the difference
between the SAR exercise price and the Fair Market Value of the Common Stock on
the date the Stock Appreciation Right is exercised; (iii) the number of shares
of Common Stock subject to the Stock Appreciation Right must be fixed on the
Date of Grant of the Stock Appreciation Right; and (iv) the right does not
include any feature for the deferral of compensation other than the deferral of
recognition of income until the exercise of the right.


(c)Exercise and Payment.  Upon exercise thereof, the holder of a Stock
Appreciation Right shall be entitled to receive from the Company an amount equal
to the product of (i) the excess of the Fair Market Value, on the date of such
exercise, of one (1) share of Common Stock over the SAR exercise price per share
specified in the Award Agreement for such Stock Appreciation Right or its
related Option, multiplied by (ii) the number of shares for which such Stock
Appreciation Right shall be exercised. Payment with respect to the exercise of a
Stock Appreciation Right shall be paid on the date of exercise and may be made
in the form of shares of Common Stock (with or without restrictions as to
substantial risk of forfeiture and transferability, as determined by the
Administrator in its sole discretion), cash or a combination thereof, as
determined by the Administrator. Notwithstanding the foregoing, if, on the last
day of the applicable exercise period, the Fair Market Value of the Common Stock
exceeds the SAR exercise price and the Participant has not exercised the Stock
Appreciation Right or the


15



--------------------------------------------------------------------------------





corresponding Option (if applicable), to the extent vested and exercisable, such
Stock Appreciation Right shall be deemed to have been exercised by the
Participant on such last day and the Company shall make the appropriate payment
therefor.


(d)Exercise Price.  The exercise price of a Free Standing Stock Appreciation
Right shall be determined by the Administrator, but shall not be less than one
hundred percent (100%) of the Fair Market Value of one (1) share of Common Stock
on the Date of Grant of such Stock Appreciation Right. A Related Right granted
simultaneously with or subsequent to the grant of an Option and in conjunction
therewith or in the alternative thereto shall have the same exercise price as
the related Option, shall be transferable only upon the same terms and
conditions as the related Option, and shall be exercisable only to the same
extent as the related Option; provided, however, that a Stock Appreciation
Right, by its terms, shall be exercisable only when the Fair Market Value per
share of Common Stock subject to the Stock Appreciation Right and related Option
exceeds the exercise price per share thereof and no Stock Appreciation Rights
may be granted in tandem with an Option unless the Administrator determines that
the requirements of Section 7.3(b) are satisfied.


(e)Reduction in the Underlying Option Shares.  Upon any exercise of a Stock
Appreciation Right, the number of shares of Common Stock for which any related
Option shall be exercisable shall be reduced by the number of shares for which
the Stock Appreciation Right shall have been exercised. The number of shares of
Common Stock for which a Stock Appreciation Right shall be exercisable shall be
reduced upon any exercise of any related Option by the number of shares of
Common Stock for which such Option shall have been exercised.


(f)Transferability of a Stock Appreciation Right.  A Stock Appreciation Right
(including a Free Standing Right or a Related Right) shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the holder thereof only by such holder. For
the avoidance of doubt, a Stock Appreciation Right may not be transferred in a
divorce. Notwithstanding the foregoing, the holder may, pursuant to Section
14.14, designate a beneficiary who, in the event of the death of the holder,
shall thereafter be entitled to exercise the Stock Appreciation Right.


7.4    Performance Shares and Performance Units.


(a)General. An Award of Performance Shares (“Performance Shares”) is an Award
representing the right to receive a number of shares of Common Stock for each
Performance Share granted, as the Administrator may determine. An Award of
Performance Units (“Performance Units”) is an Award representing the right to
receive a payment (either in cash or Common Stock) equal to the value of the
Performance Units earned, as the Administrator may determine. Performance Shares
and Performance Units may be granted alone or in combination with any other
Award under this Plan.


(b)Value of Performance Shares and Performance Units. The Administrator shall
establish Performance Goals for any specified Performance Periods. Prior to each
grant of Performance Shares or Performance Units, the Administrator shall
establish an initial amount of Common Stock for each award of Performance
Shares. Each Performance Unit represents the value of one (1) share of Common
Stock. The Administrator also shall set the Performance Goals that will be used
to determine the extent to which the Participant receives Common Stock for the
Performance Shares or payment of the value of the Performance Units awarded for
such Performance Period. With respect to each such Performance Goal utilized
during a Performance Period, the Administrator may assign percentages or other
relative values to various levels of performance which shall be applied to
determine the extent to which the Participant shall receive a payout of the
number of Performance Shares or value of Performance Units awarded.


(c)Vesting of Performance Shares and Performance Units. The Administrator shall
establish the vesting conditions for Performance Shares and Performance Units.
Performance Shares and Performance Units shall vest over a period of not less
than one (1) year; provided that the Award Agreement may provide that (x)
Performance Shares and Performance Units may vest on an accelerated basis in the
event of a Participant’s death, Disability, Retirement or involuntary
termination without Cause, or in the event of a Change in Control, and (y) up to
ten percent (10%) of the shares of Common Stock initially authorized for
issuance under this Plan may be granted as Restricted Stock, Restricted Stock
Units, Performance Shares or Performance Units free of the limitations on
vesting set forth herein and in Section 7.1(d).


(d)Dividend Equivalents. The Administrator may grant Dividend Equivalents in
connection with Performance Shares and Performance Units, under such terms and
conditions as the Administrator deems appropriate. Dividend Equivalents credited
to a Participant’s account and attributable to any particular Performance Shares
and Performance Units (and earnings thereon, if applicable) shall be distributed
in cash or, at the discretion of the Administrator, in shares of Common Stock
having a Fair Market Value equal to the amount of such Dividend Equivalents and
earnings, if applicable, to the Participant upon settlement of such Performance
Shares and Performance Units. Any right to receive Dividend Equivalents with
respect to performance-based Performance Shares and Performance Units shall vest
only if and to the extent that the underlying Performance Shares and Performance
Units vest.


16



--------------------------------------------------------------------------------





(e)Payment of Performance Shares and Performance Units. After a Performance
Period has ended, a Participant holding Performance Shares or Performance Units
shall be entitled to receive the value thereof as determined by the
Administrator. The Administrator shall make this determination by first
determining the extent to which the Performance Goals set pursuant to Section
7.4(b) have been met. The Administrator shall then determine the applicable
percentage or other relative value to be applied to, and will apply such
percentage or other relative value to, the number of Performance Shares or value
of Performance Units to determine the payout to be received by the Participant.
In addition, with respect to Performance Shares and Performance Units granted to
each Participant, no payout shall be made hereunder except upon written
certification by the Administrator that the applicable Performance Goals have
been satisfied to a particular extent.


(f)Form and Timing of Payment. The payment described in Section 7.4(e) shall be
made in Common Stock, or in cash, or partly in Common Stock and partly in cash,
at the discretion of the Administrator and as set forth in the Award Agreement.
The value of any fractional shares shall be paid in cash. Payment shall be made
in a lump sum or installments as prescribed by the Administrator or the Award
Agreement, as applicable. If Common Stock is to be converted into an amount of
cash as of any date, or if an amount of cash is to be converted into Common
Stock as of any date, such conversion shall be done at the then-current Fair
Market Value of the Common Stock on such date.


7.5    Bonus Stock and Awards in Lieu of Obligations. Common Stock may be
granted under this Plan as a bonus, or Common Stock or other Awards may be
granted in lieu of obligations to pay cash or deliver other property under this
Plan or under other plans or compensatory arrangements, provided that, in the
case of Participants subject to Section 16 of the Exchange Act, the amount of
such grants remains within the discretion of the Administrator to the extent
necessary to ensure that acquisitions of Common Stock or other Awards are exempt
from liability under Section 16(b) of the Exchange Act. Common Stock or Awards
granted hereunder shall be subject to such other terms as shall be determined by
the Administrator. In the case of any grant of Common Stock to an officer of the
Company or any of its Affiliates in lieu of salary or other cash compensation,
the number of shares granted in place of such compensation shall be reasonable,
as determined by the Administrator.


8.Covenants of the Company.


8.1    Availability of Shares.  During the terms of the Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Awards.


8.2    Securities Law Compliance.  Each Award Agreement shall provide that no
shares of Common Stock shall be purchased or sold thereunder unless and until
(a) any then applicable requirements of state or federal laws and regulatory
agencies shall have been fully complied with to the satisfaction of the Company
and its counsel and (b) if required to do so by the Company, the Participant
shall have executed and delivered to the Company a letter of investment intent
in such form and containing such provisions as the Administrator may require.
The Company shall use reasonable efforts to seek to obtain from each regulatory
commission or agency having jurisdiction over this Plan such authority as may be
required to grant Awards and to issue and sell shares of Common Stock upon
exercise of the Awards; provided, however, that this undertaking shall not
require the Company to register under the Securities Act this Plan, any Award or
any Common Stock issued or issuable pursuant to any such Award. If, after
reasonable efforts, the Company is unable to obtain from any such regulatory
commission or agency the authority which counsel for the Company deems necessary
for the lawful issuance and sale of Common Stock under this Plan, the Company
shall be relieved from any liability for failure to issue and sell Common Stock
upon exercise of such Awards unless and until such authority is obtained.


9.Use of Proceeds from Stock.
Proceeds from the sale of Common Stock pursuant to Awards, or upon exercise
thereof, shall constitute general funds of the Company.
10.    Miscellaneous.


10.1    Acceleration of Exercisability and Vesting.  The Administrator shall
have the power to accelerate the time at which an Award may first be exercised
or the time during which an Award or any part thereof will vest in accordance
with this Plan, notwithstanding the provisions in the Award stating the time at
which it may first be exercised or the time during which it will vest.


10.2    Stockholder Rights.  Except as provided in this Plan or an Award
Agreement, no Participant shall be deemed to be the holder of, or to have any of
the rights of a holder with respect to, any shares of Common Stock subject to
such Award unless and until such Participant has satisfied all requirements for
exercise of the Award pursuant to its terms and no adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions


17



--------------------------------------------------------------------------------





of other rights for which the record date is prior to the date such Common Stock
certificate is issued, except as provided in Section 12 hereof.


10.3    No Employment or Other Service Rights.  Nothing in this Plan or any
instrument executed or Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Award was granted or shall affect the right
of the Company or an Affiliate to terminate (a) the employment of an Employee
with or without notice and with or without Cause; (b) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate; or (c) the service of a Director pursuant to the bylaws of the
Company or governing documents of any Affiliate, and any applicable provisions
of the corporate law of the state in which the Company or the Affiliate is
incorporated, as the case may be.


10.4    Transfer, Approved Leave of Absence.  For purposes of this Plan, no
termination of employment by an Employee shall be deemed to result from either
(a) a transfer to the employment of the Company from an Affiliate or from the
Company to an Affiliate, or from one Affiliate to another or (b) an approved
leave of absence for military service or sickness, or for any other purpose
approved by the Company, if the Employee’s right to re-employment is guaranteed
either by a statute or by contract or under the policy pursuant to which the
leave of absence was granted or if the Administrator otherwise so provides in
writing.


10.5    Investment Assurances.  The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Award (a) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Award and (b) to give written assurances satisfactory to
the Company stating that the Participant is acquiring Common Stock subject to
the Award for the Participant’s own account and not with any present intention
of selling or otherwise distributing the Common Stock. The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (i) the issuance of the shares of Common Stock upon the exercise
or acquisition of Common Stock under the Award has been registered under a then
currently effective registration statement under the Securities Act or (ii) as
to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under this Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.


10.6    Withholding Obligations.  To the extent provided by the terms of an
Award Agreement and subject to the discretion of the Administrator, the
Participant may satisfy any federal, state or local tax withholding obligation
relating to the exercise or acquisition of Common Stock under an Award by any of
the following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (a) tendering a cash payment; (b) authorizing the Company to withhold
shares of Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Award, provided, however, that no shares of Common Stock are withheld with a
value exceeding the maximum value that may be utilized without creating adverse
accounting treatment with respect to such Award; or (c) delivering to the
Company previously owned and unencumbered shares of Common Stock of the Company.


11.    Adjustments Upon Changes in Stock.


Awards granted under this Plan and any agreements evidencing such Awards, the
maximum number of shares of Common Stock subject to all Awards stated in
Section 4 and the maximum number of shares of Common Stock with respect to which
any one person may be granted Awards during any period stated in Section 4 and
Section 7.2(d)(6) will be equitably adjusted or substituted, as to the number,
price or kind of a share of Common Stock or other consideration subject to such
Awards, and as to other terms of the Awards, including performance goals, as
appropriate, to the extent necessary to preserve the economic intent of such
Award in the event of changes in the outstanding Common Stock or in the capital
structure of the Company by reason of stock or extraordinary cash dividends,
stock splits, reverse stock splits, recapitalization, reorganizations, mergers,
consolidations, combinations, exchanges or other relevant changes in
capitalization occurring after the Date of Grant of any such Award. Any
adjustment in Incentive Stock Options under this Section 11 shall be made only
to the extent not constituting a “modification” within the meaning of
Section 424(h)(3) of the Code, and any adjustments under this Section 11 shall
be made in a manner which does not adversely affect the exemption provided
pursuant to Rule 16b-3 or otherwise result in a violation of Section 409A of the
Code. Further, with respect to Awards intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, such adjustments or
substitutions shall be made only to the extent that the Administrator determines
that such adjustments or substitutions may be made without causing the Company
to be denied a tax deduction on account of Section 162(m) of the


18



--------------------------------------------------------------------------------





Code or as otherwise permitted under the Plan. The Company shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
shall be conclusive and binding for all purposes.
12.    Effect of Change in Control.


12.1    Effect on Awards.


(a)The Committee may provide in an Award Agreement terms under which Awards may
vest and, as applicable, be exercisable or payable in the event of a Change in
Control or in the event of a Participant’s termination of Continuous Service in
connection with, upon or within a specified time period after a Change of
Control.


12.2    In addition, in the event of a Change in Control, the Administrator, in
its discretion, may take any action with respect to outstanding Awards that it
deems appropriate, which action may vary among Awards granted to individual
Participants; provided, however, that such action shall not reduce the value of
an Award. In particular, with respect to Options, the actions the Administrator
may take upon a Change in Control include, but are not limited to, the
following: (i) providing that Options and Stock Appreciation Rights then
outstanding may be exercised in full for a limited period of time on or before a
specified date (before or after such Change in Control) fixed by the
Administrator, after which specified date all unexercised Options and Stock
Appreciation Rights and all rights of holders thereunder shall terminate, (ii)
requiring the mandatory surrender to the Company by selected holders of Options
and Stock Appreciation Rights of some or all of the outstanding Options and
Stock Appreciation Rights held by such holders as of a date, before or after
such Change in Control, specified by the Administrator, in which event the
Administrator shall thereupon cancel such Options and Stock Appreciation Rights
and the Company shall pay to each such holders an amount of cash per share equal
to the excess, if any, of the Change in Control Value of the shares subject to
such Option and Stock Appreciation Rights over the exercise price(s) under such
Options and Stock Appreciation Rights for such shares, (iii) make such
adjustments to Options and Stock Appreciation Rights then outstanding as the
Administrator deems appropriate to reflect such Change in Control (provided,
however, that the Administrator may determine in its sole discretion that no
adjustment is necessary to Options and Stock Appreciation Rights then
outstanding), or (iv) provide that the shares of Common Stock covered by an
Option or Stock Appreciation Right theretofore granted shall be adjusted so that
such Option and Stock Appreciation Right shall thereafter cover the number and
class of shares of stock or other securities or property (including, without
limitation, cash) to which the holder would have been entitled pursuant to the
terms of the agreement of merger, consolidation or sale of assets and
dissolution if, immediately prior to such merger, consolidation or sale of
assets and dissolution, the holder had been the holder of record of the number
of shares of Common Stock then covered by such Option or Stock Appreciation
Right. The provisions contained in this paragraph shall not terminate any rights
of a Participant to further payments pursuant to any other agreement with the
Company with respect to a Change in Control. Without limiting the foregoing, if
the per share Fair Market Value of the Common Stock does not exceed the per
share exercise price of the Options or Stock Appreciation Rights, the Company
shall not be required to make any payment to the Participant upon surrender of
the Option or Stock Appreciation Right.


12.3    The obligations of the Company under this Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to all or substantially all of the assets and business
of the Company and its Affiliates, taken as a whole.


13.    Amendment of this Plan and Awards.


13.1    Amendment/Termination of Plan.  The Board at any time, and from time to
time, may amend or terminate this Plan. However, except as provided in
Section 11 relating to adjustments upon changes in Common Stock, Section 13.3
and Section 14.2, no amendment shall be effective unless approved by the
stockholders of the Company to the extent stockholder approval is necessary to
satisfy any applicable law or securities exchange listing requirements. At the
time of such amendment, the Board shall determine, upon advice from counsel,
whether such amendment will be contingent on stockholder approval.


13.2    Stockholder Approval.  The Board may, in its sole discretion, submit any
other amendment to this Plan for stockholder approval, including, but not
limited to, amendments to this Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to certain executive officers.


13.3    Contemplated Amendments.  It is expressly contemplated that the Board
may amend this Plan in any respect the Board deems necessary or advisable to
provide eligible Employees with the maximum benefits provided or to be provided
under the provisions of the Code and the regulations promulgated thereunder
relating to Incentive Stock Options and/or to bring this Plan and/or Awards
granted under it into compliance therewith.




19



--------------------------------------------------------------------------------





13.4    No Impairment of Rights.  Rights under any Award granted before
amendment of this Plan shall not be impaired by any amendment of this Plan
unless (a) the Company requests the consent of the Participant and (b) the
Participant consents in writing.


13.5    Amendment of Awards.  Subject to the restrictions set forth in Section
14.12, the Administrator at any time, and from time to time, may amend the terms
of any one or more Awards; provided, however, that the Administrator may not
effect any amendment which would otherwise constitute an impairment of the
rights under any Award unless (a) the Company requests the consent of the
Participant and (b) the Participant consents in writing.


14.    General Provisions.


14.1    Other Compensation Arrangements.  Nothing contained in this Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to stockholder approval if such approval is required, and such
arrangements may be either generally applicable or applicable only in specific
cases. This Plan is intended to constitute an “unfunded” plan for incentive
compensation and nothing contained in this Plan shall give any Participant any
rights that are greater than those of a general unsecured creditor of the
Company.


14.2    Recapitalizations.  Each Award Agreement shall contain provisions
required to reflect the provisions of Section 11.


14.3    Delivery.  Upon exercise of a right granted under this Plan, the Company
shall issue Common Stock or pay any amounts due within a reasonable period of
time thereafter. Subject to any statutory or regulatory obligations the Company
may otherwise have, for purposes of this Plan, thirty (30) days shall be
considered a reasonable period of time.


14.4    Other Provisions.  The Award Agreements authorized under this Plan may
contain such other provisions not inconsistent with this Plan, including,
without limitation, restrictions upon the exercise of the Awards, restrictive
covenant obligations (including, without limitation, confidentiality,
non-competition and non-solicitation covenants), and clawback or recoupment
provisions, as the Administrator may deem advisable.


14.5    Cancellation and Rescission of Awards for Detrimental Activity.


(a)Upon exercise, payment or delivery pursuant to an Award, the Participant
shall certify in a manner acceptable to the Company that the Participant has not
engaged in any Detrimental Activity described in Section 2.19.


(b)Unless the Award Agreement specifies otherwise, the Administrator may cancel,
rescind, suspend, withhold or otherwise limit or restrict any unexpired, unpaid
or deferred Awards at any time if the Participant engages in any Detrimental
Activity described in Section 2.19.


(c)In the event a Participant engages in Detrimental Activity described in
Section 2.19 after any exercise, payment or delivery pursuant to an Award,
during any period for which any restrictive covenant prohibiting such activity
is applicable to the Participant, such exercise, payment or delivery may be
rescinded within one (1) year after the Participant engages in such Detrimental
Activity. In the event of any such rescission, the Participant shall pay to the
Company the amount of any gain realized or payment received as a result of the
exercise, payment or delivery, in such manner and on such terms and conditions
as may be required by the Company. The Company shall be entitled to set-off
against the amount of any such gain any amount owed to the Participant by the
Company, subject to compliance with Section 409A of the Code, if applicable.


14.6    Clawbacks. Notwithstanding any other provisions in this Plan, any Award
which is subject to recovery under any law, government regulation or stock
exchange listing requirement will be subject to such deductions and clawback as
may be required to be made pursuant to such law, government regulation or stock
exchange listing requirement. In addition, all Awards are subject to any
applicable clawback policy or provision that may be implemented by the Board
from time to time or is set forth in any Award Agreement.


14.7    Company Policies. All Awards made under this Plan shall be subject to
any applicable share trading, stock ownership or other policies that may be
implemented by the Board from time to time.


14.8    Disqualifying Dispositions.  Any Participant who shall make a
“disposition” (as defined in Section 424 of the Code) of all or any portion of
shares of Common Stock acquired upon exercise of an Incentive Stock Option
within two (2) years from the Date of Grant of such Incentive Stock Option or
within one (1) year after the issuance of the shares of Common


20



--------------------------------------------------------------------------------





Stock acquired upon exercise of such Incentive Stock Option shall be required to
immediately advise the Company in writing as to the occurrence of the sale and
the price realized upon the sale of such shares of Common Stock.


14.9    Section 16.  It is the intent of the Company that this Plan satisfy, and
be interpreted in a manner that satisfies, the applicable requirements of
Rule 16b-3 so that Participants will be entitled to the benefit of Rule 16b-3,
or any other rule promulgated under Section 16 of the Exchange Act, and will not
be subject to short-swing liability under Section 16 of the Exchange Act.
Accordingly, if the operation of any provision of this Plan would conflict with
the intent expressed in this Section 14.9, such provision to the extent possible
shall be interpreted and/or deemed amended so as to avoid such conflict.


14.10    Section 162(m).  To the extent the Administrator issues any Award that
is intended to be exempt from the application of Section 162(m) of the Code, the
Administrator may, without stockholder or grantee approval, amend this Plan or
the relevant Award agreement retroactively or prospectively to the extent it
determines necessary in order to comply with any subsequent clarification of
Section 162(m) of the Code required to preserve the Company’s federal income tax
deduction for compensation paid pursuant to any such Award.


14.11    Section 409A. This Plan is intended to comply with Section 409A of the
Code to the extent subject thereto, and, accordingly, to the maximum extent
permitted, this Plan shall be interpreted and administered to be in compliance
therewith. Any payments described in this Plan that are due within the
“short-term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable laws require otherwise. If
the Administrator (or its delegate) determines in its discretion that an Award
is determined to be “nonqualified deferred compensation” subject to Section 409A
of the Code, and that a Participant is a “specified employee” as defined in
Section 409A(a)(2)(B)(i) of the Code and the regulations and other guidance
issued thereunder, then the exercise or distribution of such Award upon a
separation from service may not be made before the date which is six months
after the date the Participant separates from service with the Company or any of
its Affiliates. Notwithstanding any other provision contained herein, terms such
as “termination of service,” “termination of employment” and “termination of
engagement” shall mean a “separation from service” within the meaning of Section
409A of the Code, to the extent any exercise or distribution hereunder could be
deemed “nonqualified deferred compensation” for purposes thereof.


14.12    No Repricing.  Except in connection with a corporate transaction
involving the Company (including, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), the
terms of outstanding Awards may not be amended to reduce the exercise price of
outstanding Options or Stock Appreciation Rights or cancel outstanding Options
or Stock Appreciation Rights in exchange for cash, other awards of Options or
Stock Appreciation Rights with an exercise price that is less than the exercise
price of the original Options or Stock Appreciation Rights, without stockholder
approval.


14.13    Electronic Delivery. The Committee may, in its sole discretion, deliver
any documents related to an Award by electronic means. To participate in this
Plan, a Participant consents to receive all applicable documentation by
electronic delivery and through an on-line (and/or voice activated) system
established and maintained by the Committee or a third party vendor designated
by the Committee.


14.14    Designation of Beneficiary. A Participant shall have the right to
appoint any individual or legal entity, in writing, on a form prescribed by and
filed with the Administrator, as his beneficiary to receive any Award (to the
extent the Award allows for transfer upon death and the Award has not been
previously terminated or forfeited) upon the Participant’s death. Such
designation may be revoked by the Participant at any time and a new beneficiary
may be appointed by the Participant by execution and submission to the
Administrator of a revised beneficiary designation form. In order to be
effective, a designation of beneficiary must be completed by the Participant and
received by the Administrator, or its designee, prior to the date of the
Participant’s death. In the absence of a designation, the Participant’s
beneficiary shall be the legal representative of the Participant’s estate.


14.15    Incapacity of Holder or Beneficiary. If any person holding an Award or
otherwise entitled to make an election or receive a distribution under this Plan
is deemed by the Administrator to be incapable of making an election hereunder
or of personally receiving and giving a valid receipt for a distribution
hereunder, then, unless and until an election or claim therefore shall have been
made by a duly appointed guardian or other legal representative of such person,
the Administrator may provide for such election or distribution or any part
thereof to be made by or to any other person or institution then contributing
toward or providing for the care and maintenance of such person. Any such
distribution shall be a distribution for the account of such person and a
complete discharge of any liability of the Administrator, the Company and this
Plan therefore.


14.16    Changes in Law. The Board may amend this Plan and any outstanding
Awards granted thereunder in such respects as the Board shall, in its sole
discretion, deem advisable in order to incorporate in this Plan or any such
Awards any


21



--------------------------------------------------------------------------------





new provision or change designed to comply with or take advantage of
requirements or provisions of the Code or any other statute, or rules or
regulations of the Internal Revenue Service or any other federal or state
governmental agency enacted or promulgated after the adoption of this Plan.


15.    Effective Date of Plan.


This Plan shall become effective as of the Effective Date.
16.    Termination or Suspension of this Plan.


This Plan shall terminate automatically on the date one (1) day before the tenth
(10th) anniversary of the Original Effective Date. No Award shall be granted
pursuant to this Plan after such date, but Awards theretofore granted may extend
beyond that date. The Board may suspend or terminate this Plan at any earlier
date pursuant to Section 13.1 hereof. No Awards may be granted under this Plan
while this Plan is suspended or after it is terminated. Unless the Company
determines to submit Section 7.2 and the definition of “Performance Goal” and
“Performance Criteria” to the Company’s stockholders at the first stockholder
meeting that occurs in the fifth (5th) year following the year in which this
Plan was last approved by stockholders (or any earlier meeting designated by the
Board), in accordance with the requirements of Section 162(m) of the Code, and
such stockholder approval is obtained, then no further Performance Compensation
Awards shall be made to Covered Employees under Section 7.2 after the date of
such annual meeting, but this Plan may continue in effect for Awards to
Participants not in accordance with Section 162(m) of the Code.
17.    Choice of Law.


The law of the State of Maryland shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of law rules.
18.    Foreign Employees.


Without the amendment of this Plan, the Board may provide for the participation
in this Plan by employees who are subject to the laws of foreign countries or
jurisdictions, and such participation may be on such terms and conditions
different from those specified in this Plan as may be administratively necessary
or necessary or desirable to foster and promote achievement of the purposes of
this Plan and, in furtherance of such purposes the Board or its designee may
make such modifications, amendments, procedures, subprograms and the like as may
be necessary or advisable to comply with the provisions of laws of other
countries or jurisdictions in which Affiliates operate or have employees.




22

